Citation Nr: 0204324	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
with thrombophlebitis of the left leg, currently evaluated as 
60 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the upper right arm 
and injury of Muscle Group VI.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

(The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a shell fragment wound of the chest 
and injury of Muscle Group XXI will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to August 
1945.  His military service awards and decorations include 
the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the chest pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The medical evidence does not indicate that the veteran 
suffers from massive board-like edema, or swelling, with 
constant pain at rest.

3.  The veteran's residuals of a shell fragment wound to the 
upper right arm with injury to Muscle Group VI is productive 
of moderately severe impairment of the affected muscle groups 
of the veteran's dominant arm.

4.  The veteran has the following service-connected 
disabilities:  varicose veins with thrombophlebitis of the 
left leg rated as 60 percent disabling, residuals of a shell 
fragment wound of the upper right arm and injury of Muscle 
Group VI rated as 30 percent disabling, residuals of a shell 
fragment wound of the chest and injury of Muscle Group XXI 
rated as 20 percent disabling (though on appeal).

5.  The veteran is unemployable because of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for varicose veins with thrombophlebitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.59, 4.104, Diagnostic Codes 7120, 7121 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
rating for residuals of a shell fragment wound to the right 
upper arm with injury to Muscle Group VI, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.55, 4.73, Diagnostic Code 5306 (2001).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability have been met.  38 C.F.R. § 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's November 2001 statement of the 
case clarified what evidence would be required to establish 
evaluations in excess of those assigned and for a TDIU.  The 
veteran responded to the RO's communications with his 
December 2001 substantive appeal, which included additional 
evidence and argument, curing (or rendering harmless) any 
earlier notification omissions that the RO may have made.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the July 2000 VA examinations with respect 
to the veteran's claims.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

II.  Factual background

The veteran's service medical records indicate that, in 
August 1944, he sustained multiple penetrating wounds in the 
right posterior chest, which exited the right mid-axillary 
region.  Apparently the same shell fragment then entered the 
medial right arm and exited laterally.  As a result, the 
veteran had a compound comminuted fracture of the eighth and 
ninth right ribs, traumatic pneumonitis of the lower lobe of 
the right lung.  According to the veteran's service medical 
records, he was hospitalized and treated for nearly a year.  
According to a February 1945 service medical record, the 
shell fragment perforated the right chest, entering at the 
ninth posterior intercostal space to the right of the spine, 
coursed through the soft tissues of the lungs and pleura, and 
exited at the sixth intercostal space at the right mid-
axillary line.  The shell fragment also perforated the upper 
middle third of the right arm with no bone damage.  He 
experienced a traumatic hemothorax and pleuritic adhesions of 
the right lung.   Apparently, according to the February 1945 
service medical record, he underwent thoracic surgery.

Upon VA examination in November 1948, the veteran was 
diagnosed with residuals of a shell fragment wound to the 
right chest and upper right arm, with complaints of pain.  
According to a November 1948 VA chest examination, the 
physician commented that the bony contour of the veteran's 
chest was normal and it was difficult to tell that he had had 
fractured ribs as a result of his shell fragment wounds.

According to subsequent VA medical records over the next 50 
years, the veteran complained of problems related to his 
shell fragment wounds.  For example, according to a July 1983 
VA examination report, the veteran experienced a recurrence 
of thrombophlebitis with a pulmonary embolism in March 1983.

According to a July 2000 VA general examination report, the 
veteran indicated that he had had left leg problems since 
service.  Furthermore, he had not worked for ten years.  He 
was a farmer and a dump truck operator prior to that time.  
Physical examination revealed that the veteran walked with a 
shuffling gait.  He had superficial varicosities of the left 
leg but there was no peripheral edema.  The examiner 
diagnosed the veteran with chronic venous insufficiency of 
the left leg and severe peripheral vascular disease of the 
left leg.  The examiner also diagnosed the veteran with the 
following nonservice-connected disorders:  poorly controlled 
hypertension, moderate chronic renal insufficiency, 
gastroesophageal symptoms and degenerative joint disease with 
a total left hip replacement.  The examiner concluded that 
the veteran was 100 percent disabled because of his various 
medical problems and because of his age.

At a VA examination in July 2000 for the veteran's muscles, 
the veteran reported that he had experienced sharp chest 
pains occasionally, usually during rainy weather.  The 
examiner noted the veteran's medical and service history.  
Physical examination revealed that the veteran had an entry 
wound scar 3 by 3 centimeters over the fourth dorsal vertebra 
and a 1-centimeter long exit wound scar on the right lateral 
chest wall.  There was also a 1-centimeter entrance wound 
scar on the right upper inner arm and a 1 by 3-centimeter 
exit wound scar on the right upper lateral arm.  The examiner 
observed no tissue loss, adhesions, tendon damage, bone, 
joint or nerve damage.  The veteran's muscle strength was 
satisfactory.  There was no muscle herniation or loss of 
muscle function.  The examiner noted that the veteran moved 
the arm and shoulder as well on the right side as the left.  
The muscle group moved independently through useful ranges of 
motion and assistance was not needed.  Muscle contractions 
were normal.  The examiner diagnosed a residual gunshot wound 
of the right upper posterior chest, lateral chest, and 
through and through into the right upper arm with minimal 
residual disability and pain.

In February 2002, the veteran and his spouse appeared before 
the undersigned at the RO.  The veteran testified that his 
left leg caused him the most trouble.  The left leg was 
constantly swollen and painful.  At times he felt like the 
left leg was useless to him.  He recounted that he had not 
worked in ten years.  He was last employed with his son's 
business as a truck driver, however, he had to quit because 
he could no longer drive.  The veteran explained that he 
could no longer "mesh" the clutch on account of his service-
connected left leg disorder.  The veteran's spouse added that 
the veteran rarely left the house anymore.  He would either 
sit or lay in bed all day because his left leg prevented him 
from walking safely outside of their house.  He even rarely 
went into the yard.

III.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

a.  Varicose veins with thrombophlebitis of the left leg

The veteran's service-connected thrombophlebitis of the left 
leg is evaluated as 60 percent disabling under the current 
provisions of the Rating Schedule.  The criteria for 
evaluating varicose veins (Diagnostic Code 7120) and post-
phlebitic syndrome (Diagnostic Code 7121) are as follows:  
Massive board-like edema with constant pain at rest is rated 
as 100 percent disabling.  A 60 percent evaluation is awarded 
when there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  38 
C.F.R. § 4.104.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
VCAA.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Persistent edema and ulceration attributed to venous disease 
will be rated as 60 percent disabling.  38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121.  There is evidence that the 
veteran suffers from persistent left leg edema and complaints 
of pain.  However, the medical record shows no evidence of 
massive board-like edema with constant pain at rest.  A 60 
percent disability rating for the veteran's thrombophlebitis 
of the left leg is therefore appropriate.  The medical 
evidence does not indicate that the veteran's symptomatology 
meets the criteria for a higher rating set out by law.  
Accordingly, the Board is unable to find that a rating in 
excess of 60 percent is warranted.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's varicose veins and thrombophlebitis of the left 
leg.  

b.  Residuals of a shell fragment wound of the upper right 
arm
and injury of Muscle Group VI

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2001).

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2001).

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56 (d)(3) (2001).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. § 
4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2001).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d) (2001).  For compensable muscle group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2001).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is right arm dominant.  His residuals of a shell 
fragment wound to the right arm involving Muscle Group VI 
have been rated 30 percent disabling under Diagnostic Code 
5306.  Under Diagnostic Code 5306, Muscle Group VI includes 
those muscles responsible for extension of the elbow.  
Muscles listed as part of this group include the triceps and 
the anconeus.  Moderately severe impairment of the dominant 
arm is assigned a 30 percent rating.  Severe impairment of 
the nondominant arm is assigned a 40 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5306 (2001).

The veteran's service-connected right arm disorder has been 
assigned a 30 percent evaluation since August 1946, for a 
moderately severe muscle disability of the dominant arm.  
Based on the evidence of record the Board finds that a rating 
in excess of 30 percent is not warranted because the evidence 
of record does not more nearly approximate the criteria for 
severe impairment of the dominant arm pursuant to Diagnostic 
Code 5306.  

For example, there is no objective evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
and muscles swell and harden abnormally in contraction.  The 
July 2000 VA examiner observed no tissue loss, adhesions, 
tendon damage, bone joint or nerve damage.  The veteran's 
muscle strength was satisfactory.  There was no muscle 
herniation or loss of muscle function.  The examiner noted 
that the veteran moved the arm and shoulder as well on the 
right side as the left.  The muscle group moved independently 
through useful ranges of motion and assistance was not 
needed.  Muscle contractions were normal.  The examiner 
diagnosed a residual gunshot wound of the right upper 
posterior chest, lateral chest, and through and through into 
the right upper arm with minimal residual disability and 
pain.  According to the veteran's service medical records, 
there was no evidence with respect to the right upper arm 
wound of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile or 
bone damage.  38 C.F.R.§ 4.56(d)(4) (2001).  As a result, the 
July 2000 VA examiner diagnosed a through and through shell 
fragment wound into the right upper arm with minimal residual 
disability and pain.

There are other diagnostic codes that potentially relate to 
impairment of the shoulder and forearm; the veteran is 
entitled to be rated under the diagnostic code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, 1 Vet. App. 589.

The criteria for an increased evaluation under the rating 
codes for limitation of motion of the forearm have not been 
met.  The most recent VA examination indicated that the 
veteran had normal movement.  This measurement would not 
warrant a compensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  The rating codes for limitation of 
extension of the forearm, and ankylosis of the elbow have 
also been considered, but there is no evidence of ankylosis, 
and extension of the left elbow did not warrant a rating in 
excess of 30 percent evaluation under Diagnostic Code 5207.  
38 C.F.R. § 4.71a, Diagnostic Code 5205, 5207.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, the impairment does not approximate the level of 
disability that would provide for an evaluation in excess of 
30 percent under the rating codes that contemplate limitation 
of motion.

The Board has considered whether a rating should be assigned 
for nerve damage, however, reports of the original injury do 
not document that the veteran sustained any significant nerve 
damage from the inservice injury.  Furthermore, the most 
recent VA examiner did not diagnose the veteran with any 
related nerve damage.  Hence, a separate rating based on 
nerve damage is not warranted.

As the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit of the doubt doctrine is 
not for application in this regard.  38 C.F.R. § 3.102.

c.  Conclusion

The Board has considered the February 2002 hearing testimony 
provided by the veteran and his spouse before the 
undersigned, as well as his written statements of record, but 
finds that this favorable evidence is outweighed by the 
evidence discussed above.  It is also important to note that 
where the determinative issue involves a medical opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, 
as a lay person untrained in the fields of medicine, the 
veteran is not a medical expert and, therefore, is not 
competent to render medical opinions.  Thus, the Board finds 
that the lay opinions of the veteran and his wife are 
outweighed by the medical evidence that shows that increased 
ratings are not warranted for the veteran's left leg and 
upper right arm disorders. 

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1).  However, the basis for an extra-
schedular evaluation for the service-connected disorders of 
the veteran's left leg or the upper right arm has not been 
shown.  In other words, the record does not demonstrate, nor 
has the veteran advanced contentions indicative of periods of 
hospitalization or a marked interference with employment.  
Thus, the veteran's disabilities, by themselves, do not pose 
such an unusual disability picture as to render impractical 
the application of the regular schedular standards.

IV.  TDIU

The veteran also comes before the Board requesting that a 
total disability rating be awarded to him.  Although the 
Board is not deciding the veteran's increased rating claim 
for residuals of shell fragment wounds of the chest, rated as 
20 percent disabling, in this decision, nevertheless, the 
Board finds that the evidence of record is sufficient to 
decide the veteran's TDIU claim.  He contends that his 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment.  The veteran's service-
connected disabilities are varicose veins with 
thrombophlebitis of the left leg rated as 60 percent 
disabling, residuals of shell fragment wounds of the right 
arm rated as 30 percent disabling, and residuals of shell 
fragment wounds of the chest rated as 20 percent disabling.  
He has a variety of nonservice-connected disabilities, to 
include hypertension, chronic renal insufficiency, 
gastroesophageal symptoms and degenerative joint disease with 
a left hip replacement.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2001).

The veteran's varicose veins with thrombophlebitis of the 
left leg has been rated as 60 percent disabling.  As such, 
the veteran fulfills the basic requirements of 38 C.F.R. 
§ 4.16(a) (2001).  According to the veteran's application for 
benefits, which was received by the RO in May 2000, the 
veteran completed the seventh grade and he worked most of his 
adult life as a farmer.  According to his February 2002 
testimony before the undersigned, he last worked about ten 
years ago as a truck driver for his son's business. 

The term "substantially gainful occupation" was discussed by 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, in Faust v. West, 13 Vet. App. 342 
(2000).  Although 38 C.F.R. § 4.16(a) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment".  Id. at 355-56; citing Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for the 
purposes of § 4.16(a), "substantially gainful employment . . 
. . suggests a living wage").  

It is true in this case that the veteran has significant 
nonservice-connected disabilities.  Nevertheless, the veteran 
testified before the undersigned in February 2002 that he 
left his last job as a truck driver some ten years ago as a 
result of his service-connected varicose veins with 
thrombophlebitis of the left leg.  He maintained that his 
left leg disorder prevented him from driving the truck 
because he could not "mesh" the clutch.  The veteran 
explained that his left leg constantly caused him problems 
because it would swell up and hurt every day.  This prevented 
him from walking long distances.  He also remarked that he 
experienced chest and right arm pain as a residual of his 
shell fragment wounds.  His wife testified that the veteran 
spent most of each day inside the house either sitting or 
lying down because he was unable to safely leave the house.  

A VA physician in a July 2000 VA examination report concluded 
that the veteran was 100 percent disabled as a result of his 
physical disabilities, to include chronic venous 
insufficiency and severe peripheral vascular disease of the 
left leg.  The examiner also noted that the veteran walked 
with a shuffling gait. 

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2001).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment. Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2001).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2001).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled." 
Id.]  The record does not contain any medical records that 
would contradict the veteran's credible testimony before the 
Board that he is unable to work as result of his left leg 
condition, as well as his residual shell fragment wounds of 
the chest and right arm.  Furthermore, the medical records of 
record support the veteran's testimony with respect to his 
left leg problems.

When it is not possible to separate the effects of the 
service-connected condition from the non-service-connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on such issue be resolved in the veteran's 
favor, and thus, that such signs and symptoms must be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 at 182 (1998).  In this 
case, the July 2000 VA examiner concluded that the veteran 
was 100 percent disabled as a result of his medical problems, 
specifically to include the chronic venous insufficiency and 
severe peripheral vascular disease of the left leg.  In light 
of the evidence of record, the Board is unable to separate 
the effects of the veteran's service-connected disabilities, 
specifically his varicose veins with thrombophlebitis of the 
left leg, from his nonservice-connected disorders.

Moreover, there is no indication, based on the veteran's 
previous work experience as a farmer and truck driver with a 
seventh grade education, that he would be able to obtain 
light, sedentary work.  It is the Board's opinion that 
because of his continuous left leg problems, along with the 
various manifestations and complaints caused by his residual 
shell fragment wounds to the chest and right arm, it would be 
unlikely that the veteran would be able to procure a job that 
would reasonably accommodate numerous days off for the care 
and treatment of his service-connected disabilities.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's serious nonservice-connected 
conditions and disabilities, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  Therefore, pursuant to 38 
C.F.R. § 4.16, it is the decision of the Board that the 
veteran's service-connected disability renders him unable to 
attain and maintain gainful employment, and a total 
disability rating for compensation based on individual 
unemployability due to his service-connected condition is 
warranted.




ORDER

Entitlement to a disability evaluation in excess of 60 
percent for varicose veins with thrombophlebitis of the left 
leg is denied.

Entitlement to a disability evaluation in excess of 30 
percent for residuals of a shell fragment wound of the upper 
right arm and injury of Muscle Group VI is denied.

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disability is granted, subject to the laws and regulations 
applicable to the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


